Citation Nr: 0308067	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-11 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code.

(The issue of entitlement to service connection for bilateral 
hearing loss is the subject of a separate decision under a 
different docket number.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In November 1999, the RO in Muskogee, Oklahoma denied an 
extension of the delimiting date for receiving educational 
benefits under Chapter 30, Title 38, United States Code.  

The veteran appeared at the VA Satellite Center in 
Sacramento, California in October 2000 and testified before a 
Hearing Officer.  A transcript of the hearing has been 
associated with the claims file.  In July 2002, the veteran 
withdrew his request for a Board hearing.  See 38 C.F.R. 
§ 20.702(e) (2002).  

The Board notes that in May 2002 the veteran's records were 
permanently transferred to the RO in Oakland.

The Board also notes that the issue of entitlement to service 
connection for bilateral hearing loss is addressed in a 
separate decision of the Board.


REMAND

This claim must be afforded expeditious treatment by the RO.  




The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West  2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.  See Chairman's Memorandum 01-02-
01.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The Board remanded this matter in August 2001 for, among 
other things, any necessary development consistent with the 
requirements of the VCAA.  In July 2002, the RO sent the 
veteran a VCAA development letter for his claim of 
entitlement to service connection for bilateral hearing loss.  
The claims file is noticeably deficient for a VCAA letter 
addressing the pending Chapter 30 education claim.  


In this case, the RO's failure to issue a development letter 
addressing the pending Chapter 30 education claim consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.  

Inasmuch as this issue has already been remanded for VCAA 
compliance, the Board is obligated by law to ensure that the 
RO complies with its directives.  See Stegall v. West, 11 
Vet. App. 268 (1998) (remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders).   

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

3.  The RO should then conduct any 
necessary  development brought about by 
the veteran's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



	                  
_________________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

